Rule XI of the New York County Supreme Court Trial Term Rules provides for priority of examination of parties before trial. Subdivision 4 thereof, states: “ In actions based on contract, or in equity, plaintiffs generally shall be entitled to priority of examination, except where it appears that by reason of counterclaims contained in the answer it would be proper that plaintiffs be examined first, as to such counterclaims ”. No counterclaims have been interposed in this action and no adequate reason appears in the record in this case for deviating from the rule. Order denying plaintiffs’ motion to stay the defendants from examining the plaintiffs before trial until the completion of the plaintiffs’ examination, unanimously reversed, with $20 costs and disbursements to the appellants, and the motion granted. Settle order on notice. Concur — Breitel, J. P., Botein, Frank and Valente, JJ.